The Loesch & Green Construction Co. v. Commissioner.Loesch & Green Constr. Co. v. CommissionerDocket Nos. 32661, 33750.United States Tax Court1952 Tax Ct. Memo LEXIS 13; 11 T.C.M. 1191; T.C.M. (RIA) 52351; December 11, 19521952 Tax Ct. Memo LEXIS 13">*13  Reasonable salaries for petitioner's officers, in the several taxable years, determined.  L. F. Loux, Esq., for the petitioner. John L. King, Esq., for the respondent.  VAN FOSSAN Memorandum Findings of Fact and Opinion The following deficiencies were determined against the petitioner: Year EndedDocketApril 30thNumberTaxDeficiency194632661Income$ 3,315.72194732661Income13,506.63194632661Declared ValueExcess Profits181.71194632661Excess Profits13,552.10194833750Income16,530.97194933750Income17,856.19The sole question presented is whether amounts paid by the petitioner as compensation for the services of officers were reasonable. Findings of Fact The facts stipulated are so found. The Loesch & Green Construction Co., the petitioner, is an Ohio corporation organized in 1925 with its principal place of business located in Cleveland, Ohio. The petitioner filed its tax returns for the fiscal years ending April 30, 1946, 1947, 1948, and 1949 with the collector of internal revenue for the 18th district of Ohio. The petitioner was organized in 1925 by George Loesch, Edward1952 Tax Ct. Memo LEXIS 13">*14  H. Green and Howard H. Green, the son of Edward H.  Green. Irving R. Lewis, Edward H. Green's son-in-law, acquired the interest formerly held by George Loesch when the latter died in 1927. Ernest M. Green, Edward H. Green's son, became an officer of the petitioner in 1927. Edward H. Green died in 1945 and his shares were acquired by his two sons, Howard H. and Ernest M. Green, and by Irving R. Lewis. In 1947 Hansen E. Green, Howard H. Green's son, and M. F. McQuilkin, a tax consultant, were made officers of the petitioner corporation. Prior to the incorporation of the petitioner the business was carried on by a partnership consisting of George Loesch and Edward and Howard Green. Until 1943 the petitioner's business consisted of driveway and road construction work. In that year Edward H., Howard H., and Ernest M. Green, and Irving R. Lewis organized two new corporations, - Brookpark Construction Company and Brookpark Factory Sites, Inc. Brookpark Construction Company took over the petitioner's smaller work. Brookpart Factory Sites, Inc. leased a tract of land to the petitioner and Brookpark Construction Company for office and storage space. The usable space available to the petitioner1952 Tax Ct. Memo LEXIS 13">*15  and Brookpark Construction Company, after the move to the new location, was increased greatly. The officers of the petitioner and their tenure were as follows: NameOffice HeldFromToEdward H. GreenPresidentApr. 192511/17/45Edward H. GreenChairman of BoardApr. 192511/17/45Howard H. GreenSecretary-TreasurerApr.192512/22/45Howard H. GreenPresident12/22/45PresentIrving R. LewisVice President2/19/27PresentErnest M. GreenAssistant Sec.-Treas.3/10/2712/22/45Ernest M. GreenSecretary-Treasurer12/22/45PresentHansen E. GreenAssistant Treasurer1/7/47PresentM. F. McQuilkinAssistant Secretary1/7/47Present and the following named persons acted as directors of petitioner during the periods set opposite their names below: NameFromToEdward H. GreenPrior to 194011/17/45Howard H. GreenPrior to 1940PresentErnest M. GreenPrior to 1940PresentIrving R. LewisPrior to 1940PresentAllison M. GibbonsPrior to 19401/7/47Hansen E. Green1/ 7/47PresentM. F. McQuilkin12/22/45PresentDuring the fiscal years ended April 30, 1940, through April 30, 1949, inclusive, 1952 Tax Ct. Memo LEXIS 13">*16  petitioner's stock was held as follows: EdwardErnestHansenHowardIrvingM.F.YearGreenGreenGreenGreenLewisMcQuilkinOtherTotal19403510353501107194135103535011071942803109090012921943110310120120013821944110310120120013821945110310120120013821946110310120120113831947067115715710383194802403556056015201,430194903005168068020491,780The officers' salaries claimed by petitioner on its tax return and those allowed by respondent in his determination for the fiscal years ended April 30, 1946 to April 30, 1949, inclusive, are as follows: Fiscal Year Ended 4/30/46Claimed onAllowed byOfficerReturnRespondentErnest M. Green16,80010,000Irving R. Lewis18,60011,000Edward Green4,6204,620Fiscal Year Ended 4/30/47Howard M. Green$24,600$15,000Ernest M. Green20,40014,000Irving R. Lewis22,20012,000Hansen E. Green3,2003,200M. F. McQuilkin1,6001,600Fiscal Year Ended 4/30/48Howard M. Green$24,600$15,000Ernest M. Green20,40014,000Irving R. Lewis22,20012,000Hansen E. Green9,6003,200M. F. McQuilkin4,8001,600Fiscal Year Ended 4/30/49Howard M. Green$24,600$15,000Ernest M. Green20,40014,000Irving R. Lewis22,20012,000Hansen E. Green12,0003,200M. F. McQuilkin4,8001,6001952 Tax Ct. Memo LEXIS 13">*17  In addition to the amounts paid to them by petitioner, Howard H. Green, Ernest M. Green, and Irving R. Lewis received salaries from Brookpark Construction Company and Brookpark Factory Sites, Inc. for their fiscal years ended April 30, 1946 to April 30, 1949, inclusive, as follows: Fiscal Year Ended 4/30/46CompanyHoward H. GreenErnest M. GreenIrving R. LewisBrookpark Construction Co.$ 7,200$ 6,000$ 6,000Brookpark Factory Sites, Inc.7001,2251,400Fiscal Year Ended 4/30/47Brookpark Construction Co.$ 8,700$ 7,500$ 7,500Brookpark Factory Sites, Inc.400700800Fiscal Year Ended 4/30/48Brookpark Construction Co.$15,900$14,700$14,700Brookpark Factory Sites, Inc.1,2002,1002,400Fiscal Year Ended 4/30/49Brookpark Construction Co.$16,100$14,300$15,650Brookpark Factory Sites, Inc.1,2002,1002,400During the fiscal years 1940 through 1944, the petitioner paid no dividends. From 1944 to 1949, inclusive, dividends were paid as follows: CashStockYearDividendDividend1944$ 2,292$ 019452,292019463,830019475,74501948060,00019495,34014,3001952 Tax Ct. Memo LEXIS 13">*18  During the fiscal years ended April 30, 1940 to April 30, 1949, inclusive, the amounts claimed by petitioner as salary deductions for its officers, the salaries and wages paid to all other employees, and the average number of each, were as follows: CalendarNumber ofPaid toPaid toNumber of EmployeesYearOfficersOfficersAll OthersMaximumMinimumAverage19404$ 3,665$ 61,5115614371941410,705130,5637336571942432,506136,3407643631943432,312111,8706629461944432,592238,07011940791945432,317265,06011664861946461,020326,030128751081947572,000514,1602491341831948581,600697,0902711422001949584,000556,930210116151The tax returns filed by petitioner for the fiscal years 1940 to 1949, inclusive, show officers' salary deductions as follows: FiscalEdwardErnestHowardIrvingHansenM.F.YearGreenGreenGreenLewisGreenMcQuilkin1940$1,000$ 2,665$ 0$ 0$ 0$ 019413,8051,9002,5002,5000019427,8185,2359,7259,7270019437,7505,2759,6559,6320019447,8005,3559,7309,7070019457,7505,2809,6559,6320019464,62016,80021,00018,600001947020,40024,60022,2003,2001,6001948020,40024,60022,2009,6004,8001949020,40024,60022,20012,0004,8001952 Tax Ct. Memo LEXIS 13">*19  For the fiscal years ended 1940 to 1949, inclusive, the petitioner reported net taxable income as follows: As ReportedYearon Returns1940($ 390)194166019425,90019438,040194415,900194517,600194619,690194741,330194836,640194927,590The depreciated values of capital assets used in the petitioner's business during the fiscal years ended 1940 to 1949, inclusive, were as follows: DepreciatedYearValue1940$ 17,600194122,510194239,550194337,890194445,110194541,250194681,2301947120,7101948149,9201949218,480The petitioner's gross receipts, amounts paid to officers and net income before deduction of officers' salaries are as follows: Net In-come BeforeFiscalGrossPaid toDeduction ofYearReceiptsOfficersOff. Salaries1940$ 212,938$ 3,665$ 3,6401941205,92910,70512,6841942363,34232,50639,4121943294,09032,31240,8721944697,65032,59248,8221945722,54032,31750,8331946901,05961,02080,7111947$1,134,443$72,000$113,33219481,426,40481,600118,24019491,243,35984,000111,5921952 Tax Ct. Memo LEXIS 13">*20  The net working capital for the years 1940 through 1949 is as follows: CurrentCurrentNet WorkingYearAssetsLiabilitiesCapital4/30/40$ 24,922.81$ 46,656.38($ 21,733.57)4/30/4129,128.5654,513.18(25,384.61)4/30/4252,195.1270,535.49(18,340.37)4/30/4344,561.4748,849.86(4,288.39)4/30/4442,157.5748,523.83(6,366.26)4/30/4584,372.9378,884.985,487.95 4/30/46140,778.45162,190.69(21,412.24)4/30/47148,342.78187,426.40(39,083.62)4/30/48167,068.60161,654.255,414.35 4/30/49174,108.08198,670.67(24,562.59)Totals$907,636.37$1,057,905.72($150,269.35)Average$ 90,763.64$ 105,790.57($ 15,026.94)The summer was usually the petitioner's busy season. During the years in question, the petitioner was engaged in excavating, paving driveways, furnishing equipment to other contractors along with operators and fuel, compressor and sewer work, dynamiting and wrecking. Following the formation of Brookpark Construction Company in 1943, the petitioner engaged less in asphalt and cement paving for small homes. The petitioner did not permanently employ graduate engineers, but such persons1952 Tax Ct. Memo LEXIS 13">*21  were hired for certain work. The firm's engineering work was done principally by its officers. One salesman was employed on a commission basis of 10 per cent which at times would be increased to 15 per cent. Personal contacts by the petitioner's officers resulted in some of its business as did public works contracts. Some work was done during the taxable years on a cost-plus-fixed-fee basis. The salaries of petitioner's officers were set at the annual meeting of the board of directors. The petitioner did not seek permission from the Government to raise salaries in the years 1942 to 1945. At times the petitioner's officers gave personal guarantees in obtaining bonds which were required of contractors for public construction and for some private work. Howard H. and Ernest M. Green, and Irving R. Lewis, made loans to the petitioner corporation at various times which were evidenced by 6 per cent notes. The stock of Brookpark Construction Company was owned by Ernest M. and Howard H. Green, Irving R. Lewis and one Clark. The officers made themselves available to this corporation when their services were needed. The stock of Brookpark Factory Sites, Inc. was owned by Howard H. and Ernest1952 Tax Ct. Memo LEXIS 13">*22  M. Green and Irving R. Lewis. Ernest M. Green's duties as an officer and director of the petitioner consisted of supervision of office operation, preparation and tabulation of bids, computation of costs and detailed accounting, supervising work to be let, contacting customers, receiving necessary Government approvals, entering bids, and, in general, acting as the petitioner's financial director. He possessed the right to hire and fire employees. He had no set working hours but worked whenever the circumstances required. He traveled in Ohio and other States. He had some training in accounting derived from a correspondence course and prior employment in a bank. Howard H. Green was president of the petitioner corporation and was in charge of all equipment and its scheduling. He supervised the personnel, sought new business and advised on bids. He could hire and fire employees and acted as executive manager of outside operations. In 1947 and later years, some of his duties were shared with his son, Hansen E. Green. Irving R. Lewis was vice president of the petitioner and supervised the craft trades, such as iron, steel and carpenter work. He was primarily concerned with the petitioner's1952 Tax Ct. Memo LEXIS 13">*23  bridge building and paving operations. He possessed the right to hire and fire employees. Hansen E. Green began working for the petitioner as a youth. He was inducted into the armed services in 1943 and left the service in August, 1946. Thereupon he returned to the petitioner's employment and was given charge of special equipment, trucks and assignment of men and equipment. He had the right to hire and fire personnel. He supervised construction and paving operations. M. F. McQuilkin was a certified public accountant. He was elected an officer of the petitioner in January, 1947, and acted as an actuary and accountant. He prepared financial reports, consulted on financial policies and prepared tax returns.  He did not work solely for the petitioner but was employed by other clients. The following amounts represent reasonable salaries for the several officers in the several years: Officer1946194719481949Howard H. Green$16,000$17,500$17,500$17,500Irving R. Lewis13,00015,00015,00015,000Ernest M. Green13,00015,50015,50015,500Hansen E. Green6,0006,500M. F. McQuilkin4,8004,800Opinion VAN FOSSAN, Judge: 1952 Tax Ct. Memo LEXIS 13">*24  When we are confronted with a question of the reasonableness of officers' salaries, unless a clear case for revision has been made or the evidence fails to sustain the petitioner's burden of proof, we hesitate to substitute our judgment for that of the company officials who fixed the salaries. Frequently, however, we are satisfied that there is merit on both sides of the equation, i.e., the company has been unduly generous with its officers and the Commissioner has been unduly critical of the amounts fixed. We conceive the present case to be one of the latter type. The company was unduly generous but the Commissioner was unduly critical. Accordingly, we have found and set out in our findings of fact the amounts which the evidence, in our best judgment, justifies. These amounts are fixed after giving due weight to the duties and performance of the several officers, the financial policies and experience of the company, testimony of witnesses called in support of petitioner's case and all other facts presented to us. To enumerate these facts or to discuss critically the testimony would be of little benefit. A conclusion of fact, or a determination based on conflicting evidence or inferences1952 Tax Ct. Memo LEXIS 13">*25  therefrom, is largely the result of a mental process often not susceptible to specification. In such a case the evidence leads you to say to yourself, - the correct amount is such and such a figure. The accuracy of the figures so found depends in a large part on the breadth of experience, the methods of approach and the fidelity to logic and reason of the one charged with the duty of determination. In the present case we have employed such factors faithfully. The amounts found are the result. These results were not fixed by an arbitrary splitting of the difference between the parties. They represent our judgment, buttressed by experience and based on all the evidence in the record. They are the amounts which we believe we would have fixed had we in the several years been charged with the duty of fixing reasonable salaries for the officers in question. Decisions will be entered under Rule 50.